Case 2:18-cv-10188-AG Document 38 Filed 07/02/19 Page 1 of 2 Page ID #:266




              District Court Case No. 2:18-cv-10188-AG

    UNITED STATES DISTRICT COURT, CENTRAL DISTRICT,
                  SANTA ANA DIVISION

                IN RE: STEVEN MARK ROSENBERG,
                             Debtor.

                    STEVEN MARK ROSENBERG
                           Appellant,

                                   vs.

      DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
   TRUSTEE FOR ALLIANCE BANCORP, MORTGAGE BACKED
   CERTIFICATE SERIES 2007-OA1, MORTGAGE ELECTRONIC
   REGISTRATION SYSTEMS, INC., OCWEN LOAN SERVICING,
                          LLC,
                        Appellees.

     Appeal from the U.S. Bankruptcy Court, Central District of
    California, Case No. Case No. 1:17-bk-11748-VK, A.P. Case No.
             1:17-ap-01096-vk, Hon. Victoria S. Kaufman,
          Hon. Andrew J. Guilford, District Court Judge

    ORDER GRANTING DEUTSCHE BANK AN EXTENSION
        OF TIME TO FILE ITS APPELLEE’S BRIEF

                        Zi C. Lin, SBN 236989
               Motunrayo D. Akinmurele, SBN299868
                         Garrett & Tully, P.C.
                   225 S. Lake Avenue, Suite 1400
                      Pasadena, CA 91101-4869
               Tel: (626) 577-9500/Fax: (626) 577-0813
  E-mails: zlin@garrett-tully.com, mdakinmurele@garrett-tully.com
                       Attorneys for Appellee
Deutsche Bank National Trust Company, As Trustee for Alliance
    Bancorp Mortgage Backed Certificate Series 2007-OA1

                                    1
Case 2:18-cv-10188-AG Document 38 Filed 07/02/19 Page 2 of 2 Page ID #:267




         Having reviewed Appellee Deutsche Bank National Trust
 Company, As Trustee for Alliance Bancorp Mortgage Backed
 Certificate Series 2007-OA1 (“Deutsche Bank”)’s request for
 extension of time to file its appellee’s brief, IT IS HEREBY
 ORDERED THAT:
         Deutsche Bank’s request for extension of time is granted.
 Deutsche Bank’s deadline to file its appellee’s brief is August 5,
 2019.


 Dated: July 2, 2019                 ____________________________
                                     Honorable Andrew J. Guilford




                                    2
